Case 12-12936 Doc 130 Filed 04/15/19 Entered 04/15/19 11:44:25 Main Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

wre Hoge & los Worle caseNo. | 2 - (293¢,
Chapter A Sec. es

NOTICE OF HEARING

Notice is given that a hearing on the J otto to Caspun) Chap /3 ie
Cam coll ous

will be held before Judge M hi 4 Ne-7__ on the following:

DATE: Mav IY 2olg
TIME: lO-OO pm
LOCATION: 500 Poydras Street, New Orleans, LA 70015. Courtroom B- ] 0 4 .

Objections are due 7 days before the hearing.

CERTIFICATE OF SERVICE

 
 
  
  

I certify that copies of the and the Notice of

Hearing have been mailed to the parties on the attached list on Go ro I S fd [ gq ,
simneachumndad J kaclos

Date: St
Address: aoe és vs », Ra. 1040-7

Phone: 5 0 Y =49 30 -6334
Case 12-12936 Doc 130 Filed 04/15/19 Entered 04/15/19 11:44:25 Main Document Page 2 of 2
